DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2021 has been entered.
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 07/26/2021.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/27/2018 and 08/21/2019 and 03/09/2021 were filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Examiner notes that claims 7 and 9 have been cancelled and therefore are not subject to rejection under 35 U.S.C. 103.
Claims 1-2, 4-6, 10-11, 15-16 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Enjoji et al., US 4289139 A "Enjoji" and further in view of Golden et al. US 20130267963 A1 “Golden” and Bailey US 20040089083 A1 “Bailey”.
In regard to claim 1, Enjoji teaches “An acoustic probe for application with an interventional device, comprising: a substrate having a first principal surface and a second principal surface, and further having at least one device insertion port comprising a tapered opening passing through the substrate from the first principal surface to the second principal surface; an instrument guide disposed within the device insertion port, the instrument guide being configured to selectively allow the interventional device […]” [Claim 1; FIG. 5; Column 5, Lines 10-18; Column 4, Lines 7-10; Column 1, Lines 39-45] and “an array of acoustic transducer elements supported by the substrate and defining an area of the substrate, said array of acoustic transducer elements disposed around the at least one device insertion port” [Column 2, Lines 15-20; Column 4, Lines 18-22; FIG. 5].

In regard to a substrate, Enjoji discloses "a carrier with a plurality of elements arranged proximate to an application surface of said carrier to be positioned on the body surface of the subject" [Claim 1]. This carrier under broadest reasonable interpretation represents a substrate because as depicted in FIG. 5 the carrier body 23 contains a top and bottom surface (i.e. first and second surfaces). Therefore, these top and bottom surfaces constitute first and second principal surfaces, respectively. 
In regard to the substrate having at least one device insertion port and an instrument guide, Enjoji discloses "a pyramidal cannula guide block 22 is provided with a plurality of cannula guide slots 21 with a circular section somewhat wider than the section of the cannula, the slots 21 radially extending from the bottom to the top of the guide block 22. On the other hand, a carrier body 23 has a guide cavity 25 which can be fitted with the guide block 22, extending from the top to the bottom of the carrier body 23" [Column 5, Lines 10-18]. The pyramidal guide block 22 contains the cannula guide slots which enable the interventional device to be inserted into the body, thus it represents an instrument guide. Additionally, the guide cavity 25 represents a device insertion port because the cannula guide block is inserted into it. In regard to the device insertion port being tapered, Enjoji disclosed in FIG. 5, that the opening on the top surface of the guide cavity 25 is larger than the opening on the bottom surface of the guide cavity 25, and thus the opening is tapered. 
In regard to an array of acoustic transducer elements being supported by the substrate, Enjoji discloses "That is, according to this invention, there may be provided an ultrasonic transducer probe comprising a carrier with a plurality of ultrasonic transducer elements arranged in at least one row on an 
In regard to the array of acoustic transducer elements being disposed around the at least one device insertion portion, Enjoji discloses in FIG. 5, "On the bottom face or an application surface 24 of the carrier body 23 are a number of transducer elements 26 respectively connected to a connecting cable and arranged in one row as is the case with the embodiment of FIG. 2" [Column 4, Lines 18-22]. As depicted in FIG. 5, the transducer elements are located around the device insertion port (i.e. the guide cavity 25).
Enjoji does not teach that the instrument guide is “configured to selectively allow the interventional device to move freely within the device insertion port to achieve a desired angular orientation”.
Golden teaches that the instrument guide is “wherein the instrument guide is disposed within the device insertion port, the instrument guide being configured to selectively allow the interventional device to move freely within the device insertion port to achieve a desired angular orientation” [Abstract, 0010].
In regard to the instrument guide being disposed within the device insertion port and being configured to selectively allow the interventional device to move freely within the device insertion port to achieve a desired angular orientation, Golden discloses “A medical instrument port is arranged on a truncated surface of the medical instrument guide ball, and a medical instrument may be passed through the medical instrument port. The medical instrument guide ball permits the medical instrument to be moved in three dimensions” [Abstract, 0010]. Therefore, since the medical instrument guide ball allows the medical instrument (i.e. the interventional device) to move in three dimensions, under 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the acoustic probe of Enjoji so as to include the instrument guide being configured to selectively allow the interventional device to move freely as disclosed in Golden in order to allow the physician to orient the ultrasonic probe relative to a region of interest. In order to have a better understanding of the internal anatomy of a patient it is necessary to perform imaging. Often times the first orientation of an acoustic probe may not allow the region of interest to be viewed properly. By allowing the ultrasonic probe to rotate freely within the device insertion port, the physician can orient the ultrasonic probe, such that an image of the target region can be obtained. Furthermore, the physician can rotate the ultrasound probe to obtain additional images to better understand the region of interest. Combining the prior art elements would yield the predictable result of allowing the 
The combination of Enjoji and Golden does not teach that the instrument guide “comprising an encoder, which comprising a grid of latitude and longitude lines with line thicknesses depending on longitude and latitude coordinates, and arranged to indicate an orientation […]”.
Bailey teaches the instrument guide “comprising an encoder, which comprises a spatially varying optical pattern comprising a grid of latitude and longitude lines with line thicknesses depending on longitude and latitude coordinates, and arranged to indicate an orientation […]” [0038, FIG. 5a, FIG. 5b, 0042].
In regard to an encoder, which comprises a spatially varying optical pattern comprising a grid of latitude and longitude lines with line thicknesses depending on longitude and latitude coordinates, and arranged to indicate an orientation, Bailey discloses “A grid pattern as shown in FIG. 5a and 5b may be deposited on the surface of the sphere into which coded location indicators can be deposited. FIG. 5a shows the grid pattern of encoded orientation information on the ball surface. The pattern is arranged along equators of the sphere creating lines of latitude about the pitch and yaw axes. […] FIG. 5b shoes the grid pattern viewed by the pattern reader. The pattern reader references its center to a pitch longitude and yaw longitude on the ball. […] Assuming that the LOS axis pass through the center of the pattern, the ball is contained such that its center cannot move, and the center of the pattern reader (mounted to the socket) can be references to a specific location within the pattern, then the orientation of the ball in pitch and yaw can be determined” [0038]. The ball, in this case, constitutes an encoder which contains a grid pattern including lines of latitude and lines of longitude which have line thickness depending on longitude and latitude coordinates. Furthermore, in regard to the pattern being a spatially varying optical pattern, Bailey discloses “The pattern in illuminated by light sources 78 in the pattern reader 44” [0042]. Therefore, the pattern arranged on the ball (i.e. the encoder) is a spatially varying 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Enjoji and Golden so as to include the encoder with the spatially varying optical pattern of Bailey in order to allow the orientation of the instrument guide to be determined. By including an encoder with a spatially varying optical pattern a physician can more easily distinguish a specific point on the encoder and reposition the instrument guide based on that point. With this information, the user can more easily determine the orientation such that a medical device can be inserted into the body to a region of interest. Combining the prior art elements would yield the predictable result of denoting the specific orientation of the instrument guide within the device insertion port. 
In regard to claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only required the primary reference of Enjoji. Likewise, Enjoji teaches “wherein the device insertion port is located in a center of the substrate” [Claim 1, FIG. 5, Column 5, Lines 10-18].
In regard to a substrate, Enjoji discloses "a carrier with a plurality of elements arranged proximate to an application surface of said carrier to be positioned on the body surface of the subject" [Claim 1]. This carrier under broadest reasonable interpretation represents a substrate because as depicted in FIG. 5 the carrier body 23 contains a top and bottom surface (i.e. first and second surfaces). Therefore, under broadest reasonable interpretation the carrier body 23 constitutes a substrate that includes a first and second principal surface.

In regard to the device insertion port being located in a center of the substrate, Enjoji discloses in FIG. 5 that the guide cavity 25 (i.e. the device insertion port) is centered within the carrier body 23 (i.e. the substrate). Therefore, under broadest reasonable interpretation the device insertion port is located in the center of the substrate.
In regard to claim 4, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Enjoji. Likewise, Enjoji teaches “wherein an active area of the substrate defined by the array of acoustic transducer elements has a diameter of at least approximately 12 cm” [Claim 1; Column 2, Lines 17-21; Column 4, Lines 38-40].
In regard to an active area of the substrate, Enjoji discloses “a carrier with a plurality of ultrasonic transducer elements arranged proximate to an application surface of said carrier adapted to be positioned on the body surface of the subject” [Claim 1]. Since the plurality of ultrasonic transducer elements arranged can be arranged in “at least one row on an application surface adapted to be located on the body surface of a patient” [Column 2, Lines 17-21] the transducer elements are in an array within the carrier and represent an active area because they can transmit and receive acoustic waves. This 
In regard to the active area of the substrate having a diameter of at least approximately 12 cm, Enjoji discloses “The carrier body 2 may be approximately 200 mm long, 70 mm high and 20 mm wide, for example” [Column 4, Lines 38-40]. The carrier body 2 represents the same structure as that of carrier body 23 which contains the plurality of transducer elements. Since the diameter of a rectangle is represented by a diagonal line extending between opposite corners and the length of the sides of the carrier body are 200 mm long (i.e. 20 cm) and 20 mm (i.e. 2 cm), using the Pythagorean theorem the length of the diameter of the carrier body (i.e. substrate) can be calculated. Thus length of the diameter of the carrier body is 20 cm (i.e. diameter2 = 202 + 22, diameter2 = 404, diameter = 20 cm). Since the diameter of the carrier body (i.e. substrate) is 20 cm, under broadest reasonable interpretation, the active area of the substrate has a diameter that is at least approximately 12 cm.
In regard to claim 5, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only required the primary reference of Enjoji. Likewise, Enjoji teaches “wherein the tapered opening comprises a first diameter at the first principal surface and a second diameter at the second principal surface, wherein the second diameter is smaller than the first diameter” [FIG. 5, Column 5, Lines 10-18].
As set forth in claim 1, the substrate contains “at least one device insertion port comprising a tapered opening passing through the substrate from the first principal surface to the second principal surface”. Therefore, the device insertion port is the specific element that has the tapered opening.
In regard to a device insertion port, Enjoji discloses "a pyramidal cannula guide block 22 is provided with a plurality of cannula guide slots 21 with a circular section somewhat wider than the section of the cannula, the slots 21 radially extending from the bottom to the top of the guide block 22. On the other hand, a carrier body 23 has a guide cavity 25 which can be fitted with the guide block 22, 
In regard to the device insertion port being tapered, Enjoji disclosed in FIG. 5, that the opening on the top surface of the guide cavity 25 is larger than the opening on the bottom surface of the guide cavity 25. Under broadest reasonable interpretation, the opening at the first principal surface (i.e. the top surface) and the opening at the second principal surface (i.e. the bottom surface) are each associated with a specific diameter, because the diameter of a rectangle is represented by a diagonal line connecting opposite corners. Therefore, since the diameter of the opening at the first surface is larger than that of the opening at the bottom surface as represented in FIG. 5, the opening is tapered.
In regard to claim 6, due to its dependence on claim 5, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Enjoji. Likewise, Enjoji teaches “The acoustic probe of claim 5, wherein a diameter of the tapered opening gradually changes from the first diameter to the second diameter while passing through the substrate from the first principal surface to the second principal surface” [FIG. 5, Column 5, Lines 10-18].
As set forth in the rejection for claim 1, the substrate contains “at least one device insertion port comprising a tapered opening passing through the substrate from the first surface to the second surface”. Therefore, the device insertion port is the specific element that has the tapered opening.
In regard to a device insertion port, Enjoji discloses "a pyramidal cannula guide block 22 is provided with a plurality of cannula guide slots 21 with a circular section somewhat wider than the section of the cannula, the slots 21 radially extending from the bottom to the top of the guide block 22. On the other hand, a carrier body 23 has a guide cavity 25 which can be fitted with the guide block 22, extending from the top to the bottom of the carrier body 23" [Column 5, Lines 10-18]. The pyramidal 
In regard to the device insertion port being tapered, Enjoji disclosed in FIG. 5, that the opening on the top surface of the guide cavity 25 is larger than the opening on the bottom surface of the guide cavity 25. Under broadest reasonable interpretation, the opening at the first surface (i.e. the top surface) and the opening at the second surface (i.e. the bottom surface) are each associated with a specific diameter, because the diameter of a rectangle is represented by a diagonal line connecting opposite corners. Therefore, since the diameter of the opening at the first surface is larger than that of the opening at the bottom surface as represented in FIG. 5, the opening is tapered. As shown in FIG. 5, the guide cavity 25 extends through the carrier body 23 (i.e. the substrate) from the first principal surface (i.e. the top surface) to the second principal surface (i.e. the bottom surface). Furthermore, this figure demonstrates that the diameter of the tapered opening gradually changes from the first diameter to the second diameter.
In regard to claim 10, due to its dependence on claim 1, this claim inherits the references discloses therein. That being said, this claim only requires the primary reference on Enjoji in further view of Golden. Likewise, Enjoji teaches “wherein the instrument guide comprises: an insertion port structure having a hole for the interventional device to pass therethrough” [Column 5, Lines 10-14; Column 5, Lines 23-26].
In regard to the instrument guide, Enjoji discloses "a pyramidal cannula guide block 22 is provided with a plurality of cannula guide slots 21 with a circular section somewhat wider than the section of the cannula, the slots 21 radially extending from the bottom to the top of the guide block 22” [Column 5, Lines 10-14]. Therefore, the pyramidal guide block 22 contains the cannula guide slots which enable the interventional device to be inserted into the body, thus the pyramidal guide block represents 
Enjoji does not teach “an adjustable clamp at least partially surrounding the insertion port structure, the adjustable clamp being mounted to an interior surface of the device insertion port, wherein when the adjustable clamp is loosened the insertion port is adapted to move freely within the adjustable clamp and an insertion depth of the interventional device within the instrument guide may be adjusted, and wherein when the adjustable clamp is tightened the insertion port structure is immobilized within the adjustable clamp and an insertion depth of the interventional device within the instrument guide is locked”.
Golden teaches “an adjustable clamp at least partially surrounding the insertion port structure, the adjustable clamp being mounted to an interior surface of the device insertion port, wherein when the adjustable clamp is loosened the insertion port structure is adapted to move freely within the adjustable clamp and an insertion depth of the interventional device within the instrument guide may be adjusted, and wherein when the adjustable clamp is tightened the insertion port structure is immobilized within the adjustable clamp and an insertion depth of the interventional device within the instrument guide is locked” [0036, 0010, Abstract].
In regard to an adjustable clamp at least partially surrounding the insertion port structure, Golden discloses “An upper component bearing surface 12 is configured to retain the guide ball 3 and apply further friction to the medical instrument guide ball surface 10 […] The size, shape, and location of the opening formed by the workable area 6 direct the range of permissible movement of the medical 
	In regard to the adjustable clamp being mounted to an interior surface of the device insertion port, Golden discloses “The ball is able to rotate unobstructed within the housing, which is fixed either temporarily or permanently, to a secondary surface or plane. The ball surface incorporates a clamp or port through which a needle or other device can be passed. The friction between the device and the clamp or port is sufficient for the retention of the tool in the housing in the absence of an external force” [0010]. Since the ball is located within a housing (i.e. the device insertion port) and the ball surface incorporates a clamp, and a needle or other device can be passed through it, under broadest reasonable interpretation, the adjustable clamp can be mounted to an interior surface of the device insertion port. 
	In regard to the adjustable clamp being loosened so the insertion port structure can move freely within the adjustable clamp and an insertion depth of the interventional device within the instrument guide may be adjusted, Golden discloses “The bearing surface 12 can have one or more clamp structures therein to apply pressure to ball 3 to increase the friction and make it harder for the ball to move or to release pressure to make it easier to move” [0036] and “The medical instrument guide ball permits the medical instrument to be moved in three dimensions” [Abstract]. Since the clamp structure can release pressure to make it easier to move the ball 3, under broadest reasonable interpretation, the adjustable clamp can be loosened so the insertion port structure can move freely within the adjustable clamp and an insertion depth of the interventional device within the instrument guide may be adjusted.	

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasonic probe of Enjoji so as to include the adjustable clamp disclosed in Golden in order to secure the interventional device in a specific location relative the region of interest. Once a cannula or other instrument has been positioned within a target region it is often necessary to ensure that the medical device remains in that location so that a specific function (i.e. ablation, incision, etc.) can be carried out in that area. When the interventional device be allowed to move freely, surrounding tissue could be negatively impacted. In order to minimize the potential for damaged tissue it would behoove physicians to be able to secure the interventional device in a specific position. Therefore, it would be obvious to incorporate a locking mechanism into the acoustic probe.
In regard to claim 11, due to its dependence on claim 10, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Enjoji. Likewise, Enjoji teaches “wherein the insertion port structure includes a first plurality of relatively rigid segments and a second plurality of relatively soft segments” [Column 5, Lines 10-18; Column 3, Lines 14-16].

In regard to the insertion port structure including a first plurality of relatively rigid segments and a second plurality of relatively soft segments, Enjoji discloses “As for the guide cavity bored through the carrier body, it may be of any shape, provided that it allows a cannula guide block to be fitted therein” [Column 3, Lines 14-16]. Since the guide cavity (i.e. the insertion port) can have any shape, under broadest reasonable interpretation, it can be configured such that it contains a plurality of rigid and soft segments.
In regard to claim 15, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Enjoji. Likewise, Enjoji teaches “further comprising at least a second device insertion port comprising at least a second opening passing through the substrate from the first principal surface to the second principal surface” [Column 5, Lines 10-18; FIG. 5].
In regard to a device insertion port, Enjoji discloses "a pyramidal cannula guide block 22 is provided with a plurality of cannula guide slots 21 with a circular section somewhat wider than the section of the cannula, the slots 21 radially extending from the bottom to the top of the guide block 22. On the other hand, a carrier body 23 has a guide cavity 25 which can be fitted with the guide block 22, 
In regard to claim 16, due to its dependence on claim 1 this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Enjoji. Likewise, Enjoji teaches “wherein the device insertion port comprises an elongated tapered slot” [FIG. 5; Column 5, Lines 10-18].
In regard to a device insertion port, Enjoji discloses "a pyramidal cannula guide block 22 is provided with a plurality of cannula guide slots 21 with a circular section somewhat wider than the section of the cannula, the slots 21 radially extending from the bottom to the top of the guide block 22. On the other hand, a carrier body 23 has a guide cavity 25 which can be fitted with the guide block 22, extending from the top to the bottom of the carrier body 23" [Column 5, Lines 10-18]. The pyramidal guide block 22 contains the cannula guide slots which enable the interventional device to be inserted into the body, thus it represents an instrument guide. Additionally, the guide cavity 25 represents a device insertion port because as shown in FIG. 5, the cannula guide block 22 is inserted into it. 
In regard to the device insertion port being a tapered slot, Enjoji disclosed in FIG. 5, that the opening on the top surface of the guide cavity 25 is larger than the opening on the bottom surface of the guide cavity 25. Therefore, the opening (i.e. slot) is tapered. 
In regard to claim 30, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Enjoji does not teach “wherein the instrument guide is further 
Golden teaches “wherein the instrument guide is further configured to selectively allow the interventional device to rotate freely within the device insertion port to achieve a desired angular orientation” [0044, FIG. 10, 0046]. 
In regard to the instrument guide being configured to selectively allow the interventional device to rotate freely within the device insertion port to achieve a desired angular orientation, Golden discloses “FIG. 10 illustrates an embodiment of a medical instrument guiding device having an integrated guide ball 100 in two different positions. In a first position, the distal end of a medical instrument 4 is directed toward a first reference position 18. […] The medical instrument 4 is passed through the port 5. The clamping structure 16 is formed or adjusted to provide a selected level of friction on the medical instrument 4 as the instrument is moved axially. In a second position, the distal end of the medical instrument 4 is directed toward a second reference position 19. The ball 3 is rotated on the surface 9 (FIG. 3, 5) and within the upper component 2 as held by the bearing surface 12. […] The full range of angular displacement is limited only by the exposed working area 6” [0044]. As shown in FIG. 10, the “angular displacement of the medical instrument 4 between the first reference position 18 and the second reference position 19 is illustrated in the x-axis 20, the y-axis 21, and the z-axis 22” [0044]. The clamping structure, in this case, allows for selective movement of the interventional device. The integrated guide ball constitutes an instrument guide. Since the ball 3 can be rotated so that the medical instrument can be directed from the first reference position 18 to the second reference position 19, under broadest reasonable interpretation the instrument guide (i.e. integrated guide ball) had to have been configured to selectively allow the interventional device (i.e. medical instrument 4) to rotate freely within the device insertion port (i.e. the upper component 2) to achieve a desired angular orientation. Furthermore, Golden discloses “The guide ball 3 is rotable independently about all axes as it 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the acoustic probe of Enjoji so as to include the instrument guide being configured to selectively allow the interventional device to rotate freely as disclosed in Golden in order to allow the physician to orient the ultrasonic probe relative to a region of interest. By allowing the medical instrument to rotate freely within the device insertion port, the physician can orient the medical instrument such that it reaches the target region. Being able to rotate the medical instrument also allows the physician to direct it toward more than one target location. Combining the prior art elements would yield the predictable result of allowing the physician to position the instrument guide in a position such that the instrument can reach the region of interest.
Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Enjoji et al., US 4289139 A "Enjoji" and Golden et al. US 20130267963 A1 “Golden” and  Bailey US 20040089083 A1 “Bailey” as applied to claims 1-2, 4-6, 10-11 15-16 and 30 above, and further in view of Ridley et al. US 20050101868 A1 "Ridley".
In regard to claim 3, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said the combination of Enjoji, Golden and Bailey does not teach “wherein the substrate has a shape of a concave disc”.
Ridley teaches “wherein the substrate has a shape of a concave disc” [FIG. 1, 0043, 0047, FIG. 11].

In regard the disc being concave, Ridley discloses in FIG. 11 that the arcuate ultrasound transducer 220 can be curved. Additionally, Ridley discloses that “the presently disclosed devices are not limited to linear transducers, such as illustrated in FIG. 1. In another embodiment, as illustrated in FIG. 11, the ultrasound transducer can be a convex transducer, such as is commonly used in procedures in which larger targets are imaged by the devices” [0047]. Since the device is not limited to a linear transducer, under broadest reasonable interpretation, the arcuate ultrasound transducer can be configured such that is it oriented as a concave transducer (i.e. by curving the arcuate ultrasound transducer in the opposite direction that is shown in FIG. 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Enjoji, Golden and Bailey so as to include the concave disc shape of the substrate as taught by Ridley in order to allow the probe to make a closer connection to the patient. When a substrate is shaped as a concave disc, this shape allows the acoustic probe of Enjoji to come into closer contact with the surface of the patient being examined. This would allow for better coupling and therefore enable better images to be obtained from the region of interest. Although Ridley depicts the substrate as being a convex transducer, the transducer is not limited to this shape and it would be obvious to rotate the arcuate ultrasound transducer 220 such that it is a concave transducer. Combining the prior art elements according to known techniques would yield the predictable result of allowing the substrate to attach to the subject more easily. 
In regard to claim 18, due to its dependence on claim 10, this claim inherits the references disclosed therein. That being said, the combination of Enjoji, Golden and Bailey does not teach “wherein the adjustable clamp comprises a spherical interior surface”.
Riley teaches “wherein the adjustable clamp comprises a spherical interior surface” [FIGS. 4-7, 0063].
In regard to the adjustable clamp comprising a spherical interior surface, Ridley discloses “FIGS. 4-6 illustrate one embodiment of a clamp of the present invention. Referring to the Figures, an isometric view (FIG. 4) and a cut away plan view (FIG. 5) of the terminal end of an upper portion 423 is shown. Upper portion, generally, 423 had been designed to be fitted with a clamping lever 150 shown in FIGS. 6 and 7” [0063]. As shown within the figure the clamp includes a probe guide through which the probe can be introduced to the body. This probe guide 119, as seen in FIG. 5 is a spherical shape that has a cut out 138 and is located within the interior portion of the clamp. Additionally, the probe guide extends through the clamp, therefore the probe guide has a spherical (i.e. cylindrical) shape. Furthermore, Ridley discloses “The figures illustrate one particular embodiment of a clamp, but is should be understood that other embodiments of a clamp are also contemplated for use with the presently disclosed probe devices, and specific geometric shapes or arrangements of components are not critical to the clamp of the present invention” [0067]. Since this probe guide is included on the interior portion of the clamp and other embodiments of the clamp can be used (i.e. the clamp can have geometric shape of a sphere), under broadest reasonable interpretation, the adjustable clamp can include a spherical interior surface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Enjoji, Golden and Bailey so as to include the adjustable clamp with the spherical interior surface as disclosed in Ridley in order to secure the interventional device in a specific location relative the region of interest. Once a cannula or other instrument has been positioned within a target region it is often necessary to ensure that the medical . 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Enjoji et al., US 4289139 A "Enjoji", Golden et al. US 20130267963 A1 “Golden”, Bailey US 20040089083 A1 “Bailey” and Ridley et al. US 20050101868 A1 "Ridley" applied to claims 3 and 18 above and further in view of Andrews et al. US 20150320439 A1 "Andrews".
In regard to claim 8, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Enjoji teaches “The acoustic probe of claim 1”, “the instrument guide” and “the interventional device” [Claim 1; Column 5, Lines 10-14; Column 5, Lines 23-26]. 
In regard to an acoustic probe for application with an interventional device, Enjoji discloses "an ultrasonic transducer probe for use in injecting a cannula through a region to be examined" [Claim 1]. Ultrasonic transducers inherently transmit acoustic waves, thus the ultrasonic transducer probe represents an acoustic probe. Additionally, a cannula is an example of an interventional device because it is often used to deliver or remove fluid from an area of interest. 
In regard to the instrument guide, Enjoji discloses "a pyramidal cannula guide block 22 is provided with a plurality of cannula guide slots 21 with a circular section somewhat wider than the section of the cannula, the slots 21 radially extending from the bottom to the top of the guide block 22” [Column 5, Lines 10-14]. The pyramidal guide block 22 contains the cannula guide slots which enable the interventional device to be inserted into the body, thus it represents an instrument guide. Furthermore, Enjoji discloses “Thus, several guide slots 21, as the guide holes for the cannula, are bored through the pyramidal cannula guide block 22 so as to focus on a point on the interior of the patient body” [Column 
The combination of Enjoji, Golden and Bailey does not teach “wherein the instrument guide comprises a locking unit configured to selectively lock the interventional device within the device insertion port”.
Ridley teaches “wherein the instrument guide comprises a locking unit configured to selectively lock the interventional device within the device insertion port” [Abstract, 0067].
In regard to a locking unit, Ridley teaches “The devices can also include a clamp for clamping the probe in the probe guide” [Abstract]. Furthermore, Ridley discloses “the clamp need not be tightened with a rotating clamping lever, as described in the embodiment above, but may optionally be activated by use of a trigger mechanism, a key, a push button, a screw, or some equivalent activation device” [0067]. Since the clamp can be activated by a trigger mechanism, under broadest reasonable interpretation, this trigger mechanism can come from the user interface. Additionally, Ridley discloses that “any suitable tensioning device could be utilized to restrict movement of the probe with respect to the transducer housing. […] Additionally, the clamp can secure the probe at any point along the probe guide, near the top, as shown in the embodiment shown in the figures or optionally farther down in the transducer housing” [0067]. In this case, under broadest reasonable interpretation, the probe represents the interventional device, the probe guide constitutes the instrument guide and the transducer housing constitutes a device insertion port. The clamp is capable of selectively locking the interventional device (i.e. the probe) at different points within the device insertion port (i.e. the transducer housing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Enjoji, Golden and Bailey so as to include the locking unit (i.e. clamp) disclosed in Ridley in order to secure the interventional device in a specific 
The combination of Enjoji, Golden, Bailey and Ridley does not teach “a user input via a user interface connected to the acoustic probe”.
Andrews teaches “a user input via a user interface connected to the acoustic probe” [0023].
In regard to a user interface, Andrews discloses “The probe 12 is coupled to the acquisition subsystem 10A of the ultrasound system. The acquisition subsystem includes a beamform controller 74 which is responsive to a user control 36” [0023]. Since the acquisition subsystem is responsive to user control and the probe is coupled to the acquisition subsystem, under broadest reasonable interpretation, the user can provide input via the user control to influence the acoustic probe.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the acoustic probe of Enjoji with the user interface of Andrews in order to allow the user to have more control over the ultrasound system. By allowing the user to input specific settings, the user can obtain images and information that provide a better understanding of the status of the patient. Being able to have a user input makes it easier to modulate data acquisition and move an interventional device to a specific region of interest within the patient. Combining the prior art elements according to known techniques would yield the predictable result of allowing the user to define a position in which to secure the interventional device.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Enjoji et al., US 4289139 A "Enjoji" and Golden et al. US 20130267963 A1 “Golden” and Bailey US 20040089083 A1 “Bailey” as applied to claims 1-2, 4-6, 10-11, 15-16, and 30 above and further in view of Andrews et al. US 20150320439 A1 "Andrews".
In regard to claim 12, due to its dependence on claim 10, this claim inherits the references disclosed therein. That being said, the combination of Enjoji does not teach “an adjustable clamp” or “the insertion port has disposed thereon an optical pattern, […] reading the optical pattern and providing an output signal indicating an orientation of the insertion port within the adjustable clamp”.
Golden teaches “an adjustable clamp” [0036] and “the insertion port has disposed thereon an optical pattern, […] reading the optical pattern and providing an output signal indicating an orientation of the insertion port within the adjustable clamp” [0046, 0045, FIG. 8, 0041].
In regard to an adjustable clamp, Golden discloses “The bearing surface 12 can have one or more clamp structures therein to apply pressure to ball 3 to increase the friction and make it harder for the ball to more or to release pressure to make it easier to move” [0036]. Since the pressure that the clamp applies to the ball can make it harder or easier for the ball to move, under broadest reasonable interpretation the clamp is adjustable.
In regard to the insertion port, Golden discloses “The guide ball 3 is rotatable independently about all axes as it rests on support surface 9 (FIGS. 3, 5). Thus, a medical instrument 4 that extends through the port 5 can be rotated independently about its pitch, yaw, or roll axis. The orientation of the medical device 4 can therefore be moved to any desired position under the control of a physician” [0046]. This guide ball allows the medical instrument to pass through it. Additionally, Golden discloses “The ball 3 can be rotated by a physician to any desired position, thus changing the orientation and location in the x, y, and z axis of the medical instrument 4. The medical instrument 4 can be advanced or retracted through the port 5” [0045]. Therefore, the ball structure can be rotated to achieve a desired 
In regard to the ball structure having an optical pattern disposed thereon, Golden discloses “FIG. 8 illustrates a close in view of a medical instrument guide ball 3. The medical instrument guide ball surface 10 is illustrated as having a smooth, spherical composition; however, other shapes and surface formations are possible” [0041]. Since the other surface formations can be included on the medical instrument guide ball, under broadest reasonable interpretation, the insertion port structure (i.e. the guide ball) can be configured such that these surface formations represent an optical pattern that can be read by an optical detector.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasonic probe of Enjoji so as to include the adjustable clamp of Golden, in order to monitor the orientation of the interventional device. Should the interventional device remain unsecured, the interventional device may continue to rotate during a procedure. This could potentially damage surrounding tissues or cause distorted images to be obtained. By securing the interventional device into place by the tightening of the adjustable clamp, the orientation of the interventional device can maintained so as to allow for an image to be generated or a procedure to be carried out. The ball structure allows for motion of the interventional device along multiple degrees of freedom. This would enable a physician to orient the interventional device easily. Additionally, being that this ball structure is located within the adjustable clamp, once the interventional device is properly aligned with the target site, the interventional device can be secured in that position so that it remains within that location. Having a pattern on the ball structure that can be detected by an optical detector 
The combination of Enjoji, Golden, and Bailey does not teach “an optical detector”.
Andrews teaches “an optical detector” [Claim 6, 0019, FIG. 5a]. 
In regard to an optical detector, Andrews discloses “a plurality of optical detectors associated with the holes or grooves, wherein a detector produces a plane identification signal when the illumination of a hole or groove is obscured by an inserted needle” [Claim 6]. Furthermore, Andrews discloses “As illustrated in FIG. 5a, when a needle is inserted through a hole 40 at the eight o'clock position of the needle guide, the optical detector signal identifies scan plane Θ as that of the needle insertion path” [0019]. Since the optical detector can identify the scan plane of the needle under broadest reasonable interpretation, it can read an optical pattern and provide an output signal indicating the orientation of the needle which can be located within a ball structure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Enjoji, Golden and Bailey so as to include the optical detector disclosed in Andrews in order to monitor the orientation of the interventional device.  An optical detector is capable of sending and receiving a light signal and provides the user an information about the object being observed (i.e. an interventional device). Since the interventional device is secured into place by the tightening of the adjustable clamp, it would be obvious to monitor the position of the interventional device within this clamp to ensure that it is properly oriented relative to the target site.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Enjoji et al., US 4289139 A "Enjoji", Golden et al. US 20130267963 A1 “Golden” and Bailey US 20040089083 A1 “Bailey” as applied to claims 1-2, 4-6, 10-11, 15-16 and 30 above, and further in view of Patacsil et al. US 6132379 "Patacsil".
In regard to claim 13, due to its dependence on claim 10, this claim inherits the references disclosed therein. That being said the combination of Enjoji and Golden does not teach “a user feedback arrangement coupleable to an imaging system and adapted to enable a user to orient the interventional device within the instrument guide towards a target location”.
Patacsil teaches “a user feedback arrangement coupleable to an imaging system and adapted to enable a user to orient the interventional device within the instrument guide towards a target location” [Column 9, Line 24-31].
In regard to a user feedback arrangement, Patacsil discloses “the invention provides a user-friendly, fast, safe and accurate way of performing intravenous cannulation procedures on any patient by locating the target blood vessel by real-time ultrasonic B-scan imaging of a target blood vessel, single element Doppler scanline vessel sensor and LED indicator lights that guides the operator on the exact spot of needle insertion into the skin, guides the needle to the target vessel in real-time, provides on-screen vessel depth data from the vessel's distance to the transducer elements, and confirms cannula placement status post insertion by simple manipulation of the scanhead” [Column 9, Lines 24-35]. In this case, the LED indicator lights constitute a user feedback arrangement because these lights guide the operator (i.e. user) to insert a needle (i.e. an interventional device) into an exact spot on the skin so as to reach the target vessel (i.e. the target location). Since the needle (i.e. interventional device) is guided by the LED indicator lights, under broadest reasonable interpretation, they can serve as an instrument guide. Additionally, since theses LED indicator lights function during real-time ultrasonic B-scan imaging of the target blood vessel, under broadest reasonable interpretation, the user feedback arrangement (i.e. the LED indicator lights) are coupleable to an imaging system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Enjoji, Golden and Bailey so as to include a user feedback arrangement as disclosed in Patacsil in order to allow the user to position the interventional .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Enjoji et al., US 4289139 A "Enjoji", Golden et al. US 20130267963 A1 “Golden” and Bailey US 20040089083 A1 “Bailey” and Patacsil et al. US 6132379 "Patacsil" as applied to claim 13 above, and further in view of Huemoeller US 20160337634 A1 “Huemoeller”.
In regard to claim 14, due to its dependence on claim 13, this claim inherits the references disclosed therein. That being said the combination of Enjoji, Golden and Bailey does not teach “wherein the user feedback arrangement comprises circular concentric rings of light elements disposed around the device insertion port on at least one of the first and second principal surfaces of the substrate”.
Patacsil teaches “wherein the user feedback arrangement comprises […] light elements disposed around the device insertion port on at least one of the first and second principal surfaces of the substrate” [Column 3, Lines 36-43; FIG. 6; Column 8, Lines 54-58].
In regard to light elements being discloses around the device insertion port on at least one of the first and second principal surfaces of the substrate, Patacsil discloses “Simultaneously, the received Doppler frequency is converted into an electrical voltage which illuminates a plurality of light emitting diode (LED) indicator lights with varying voltage requirements mounted in the scanhead and forms a vertical configuration similar to a downward arrow pointing and guiding the operator to the precise spot of needle insertion with respect to the imaged and sensed location of the target blood vessel” [Column 3, Lines 36-43]. The LED indicator lights represent light elements. As states previously, the LED indicator 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Enjoji, Golden and Bailey so as to include a user feedback arrangement as disclosed in Patacsil in order to allow the user to position the interventional device before inserting it into the target location of the patient. If a user were to insert an interventional device without an indication of the position of the target location, then surrounding tissue could be damaged in the process. Additionally, if the interventional device did not reach the target location, then the physician would have to position the interventional device again. The repetition of positioning the interventional device could cause the patient to experience excess stress. By providing the user with a feedback arrangement, damage to surrounding tissue and undue stress to the patient can be minimized. 
The combination of Enjoji, Golden, Bailey and Patacsil does not teach “circular concentric rings of light elements”.
Huemoeller teaches “circular concentric rings of light elements” [0052, FIG. 3]. 
In regard to the light elements being in a concentric rings, Huemoeller discloses “Furthermore, FIG. 3 shows in schematic form the arrangement of the light sources 15, for example, LEDs, in concentric rings” [0052]. As shown in FIG. 3, these concentric rings are circular. Therefore, the light sources (i.e. light elements) can be arranged in circular concentric rings. Thus, under broadest reasonable interpretation, the circular concentric rings of light elements can be incorporated into the user feedback 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Enjoji, Golden Bailey, and Patacsil so as to include a the concentric ring of light elements as disclosed in Huemoeller in order to allow the user to position the interventional device before inserting it into the target location of the patient. If a user were to insert an interventional device without an indication of the position of the target location, then surrounding tissue could be damaged in the process. By having a ring of concentric light elements, be activated when the interventional device is inserted into the device port, the physician can be made more easily aware of whether the interventional device is properly oriented during the course of introducing it to the subject. Additionally, if the interventional device did not reach the target location, then the physician would have to position the interventional device again. The repetition of positioning the interventional device could cause the patient to experience excess stress. By providing the user with a feedback arrangement with concentric rings of light elements, damage to surrounding tissue and undue stress to the patient can be minimized. 
Claims 19, 23-24 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Enjoji et al., US 4289139 A "Enjoji" and Golden et al. US 20130267963 A1 “Golden” and Bailey US 20040089083 A1 “Bailey” as applied to claims 1-2, 4-6, 10-11, 15-16 and 30 above and in further view of Bettenga US 20120323247 A1 “Bettenga”.
In regard to claim 19, Enjoji teaches “An acoustic probe for application with an interventional device, comprising: a substrate having a first principal surface and second principal surface, and further having at least one device insertion port comprising a tapered opening passing through the substrate from the first principal surface to the second principal surface; an instrument guide disposed within the device insertion port, […]” [Claim 1; FIG. 5; Column 5, Lines 10-18; Column 4, Lines 7-10; Column 1, Lines 
In regard to an acoustic probe for application with an interventional device, Enjoji discloses "an ultrasonic transducer probe for use in injecting a cannula through a region to be examined" [Claim 1]. Ultrasonic transducers inherently transmit acoustic waves, thus the ultrasonic transducer probe represents an acoustic probe. Additionally, a cannula is an example of an interventional device because it is often used to deliver or remove fluid from an area of interest. 
In regard to a substrate, Enjoji discloses "a carrier with a plurality of elements arranged proximate to an application surface of said carrier to be positioned on the body surface of the subject" [Claim 1]. This carrier under broadest reasonable interpretation represents a substrate because as depicted in FIG. 5 the carrier body 23 contains a top and bottom surface (i.e. first and second surfaces). Therefore, these top and bottom surfaces constitute first and second principal surfaces, respectively. 
In regard to the substrate having at least one device insertion port and an instrument guide, Enjoji discloses "a pyramidal cannula guide block 22 is provided with a plurality of cannula guide slots 21 with a circular section somewhat wider than the section of the cannula, the slots 21 radially extending from the bottom to the top of the guide block 22. On the other hand, a carrier body 23 has a guide cavity 25 which can be fitted with the guide block 22, extending from the top to the bottom of the carrier body 23" [Column 5, Lines 10-18]. The pyramidal guide block 22 contains the cannula guide slots which enable the interventional device to be inserted into the body, thus it represents an instrument guide. Additionally, the guide cavity 25 represents a device insertion port because the cannula guide block is inserted into it. In regard to the device insertion port being tapered, Enjoji disclosed in FIG. 5, that the opening on the top surface of the guide cavity 25 is larger than the opening on the bottom surface of the guide cavity 25, and thus the opening is tapered. 

In regard to the array of acoustic transducer elements being disposed around the at least one device insertion portion, Enjoji discloses in FIG. 5, "On the bottom face or an application surface 24 of the carrier body 23 are a number of transducer elements 26 respectively connected to a connecting cable and arranged in one row as is the case with the embodiment of FIG. 2" [Column 4, Lines 18-22]. As depicted in FIG. 5, the transducer elements are located around the device insertion port (i.e. the guide cavity 25).
Enjoji does not teach “the instrument guide being configured to selectively allow the interventional device to move freely within the device insertion port to achieve a desired angular orientation”.
Golden teaches the “instrument guide being configured to selectively allow the interventional device to move freely within the device insertion port to achieve a desired angular orientation” [Abstract, 0010].
In regard to the instrument guide being configured to selectively allow the interventional device to rotate freely within the device insertion port to achieve a desired angular orientation, Golden discloses “A medical instrument port is arranged on a truncated surface of the medical instrument guide ball, and a medical instrument may be passed through the medical instrument port. The medical instrument guide ball permits the medical instrument to be moved in three dimensions” [Abstract, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the acoustic probe of Enjoji so as to include the instrument guide being configured to selectively allow the interventional device to rotate freely as disclosed in Golden in order to allow the physician to orient the ultrasonic probe relative to a region of interest. In order to have a better understanding of the internal anatomy of a patient it is necessary to perform imaging. Often times the first orientation of an acoustic probe may not allow the region of interest to be viewed properly. By allowing the ultrasonic probe to rotate freely within the device insertion port, the physician can orient the ultrasonic probe, such that an image of the target region can be obtained. Furthermore, the physician can rotate the ultrasound probe to obtain additional images to better understand the region of interest.

Bailey teaches the instrument guide “comprising an encoder, which comprises a spatially varying optical pattern comprising a grid of latitude and longitude lines with line thicknesses depending on longitude and latitude coordinates, and arranged to indicate an orientation […]” [0038, FIG. 5a, FIG. 5b, 0042].
In regard to an encoder, which comprises a spatially varying optical pattern comprising a grid of latitude and longitude lines with line thicknesses depending on longitude and latitude coordinates, and arranged to indicate an orientation, Bailey discloses “A grid pattern as shown in FIG. 5a and 5b may be deposited on the surface of the sphere into which coded location indicators can be deposited. FIG. 5a shows the grid pattern of encoded orientation information on the ball surface. The pattern is arranged along equators of the sphere creating lines of latitude about the pitch and yaw axes. […] FIG. 5b shoes the grid pattern viewed by the pattern reader. The pattern reader references its center to a pitch longitude and yaw longitude on the ball. […] Assuming that the LOS axis pass through the center of the pattern, the ball is contained such that its center cannot move, and the center of the pattern reader (mounted to the socket) can be references to a specific location within the pattern, then the orientation of the ball in pitch and yaw can be determined” [0038]. The ball, in this case, constitutes an encoder which contains a grid pattern including lines of latitude and lines of longitude which have line thickness depending on longitude and latitude coordinates. Furthermore, in regard to the pattern being a spatially varying optical pattern, Bailey discloses “The pattern in illuminated by light sources 78 in the pattern reader 44” [0042]. Therefore, the pattern arranged on the ball (i.e. the encoder) is a spatially varying optical (i.e. light) pattern. Thus, under broadest reasonable interpretation, the instrument guide of Enjoji 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Enjoji and Golden so as to include the encoder with the spatially varying optical pattern of Bailey in order to allow the orientation of the instrument guide to be determined. By including an encoder with a spatially varying optical pattern a physician can more easily distinguish a specific point on the encoder and reposition the instrument guide based on that point. With this information, the user can more easily determine the orientation such that a medical device can be inserted into the body to a region of interest. Combining the prior art elements would yield the predictable result of denoting the specific orientation of the instrument guide within the device insertion port. 
The combination of Enjoji, Golden and Bailey does not teach “a processor” or “a tangible non-transitory computer-readable medium that stores instructions, which when executed by the processor, cause the processor to determine a desired orientation of instrument guide within the device insertion port”.
Bettenga teaches “a processor” [0364] and “a tangible non-transitory computer-readable medium that stores instructions, which when executed by the processor, cause the processor to determine a desired orientation of instrument guide within the device insertion port” [0364, 0005].
In regard to a processor and a tangible non-transitory computer-readable medium that stores instructions that cause the processor to determine a desired orientation of the instrument guide within the device insertion port, Bettenga discloses “In the systems 100, 500 described above, the control units 50, 550 can each include one or more storage devices, for example, a non-transitory computer readable 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Enjoji and Golden so as to include the processor and non-transitory computer-readable medium as stated in Bettenga in order to allow the instrument guide to be manipulated such that the instrument can arrive at the desired location within the body. By having a processor that accesses instructions from a non-transitory computer readable medium, the process of orienting the instrument guide can be automated such that the physician does not have to program the acoustic probe and interventional device each time a measurement or intervention is required. This would allow the physician to determine the orientation of the instrument guide more easily, thus enabling a treatment plan to be developed and intervention to be carried out within the patient more efficiently. 
In regard to claim 23, due to its dependence on claim 19, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference on Enjoji in further view of Golden. Likewise, Enjoji teaches “wherein the instrument guide comprises: an insertion port 
In regard to the instrument guide, Enjoji discloses "a pyramidal cannula guide block 22 is provided with a plurality of cannula guide slots 21 with a circular section somewhat wider than the section of the cannula, the slots 21 radially extending from the bottom to the top of the guide block 22” [Column 5, Lines 10-14]. Therefore, the pyramidal guide block 22 contains the cannula guide slots which enable the interventional device to be inserted into the body, thus the pyramidal guide block represents an instrument guide. Furthermore, in regard to the insertion port structure having a hole for the interventional device to pass through, Enjoji discloses “Thus, several guide slots 21, as the guide holes for the cannula, are bored through the pyramidal cannula guide block 22 so as to focus on a point on the interior of the patient body” [Column 5, Lines 23-26]. Since the guide slots 21 contain holes that allow the cannula (i.e. interventional device) to pass through, these guide holes represent an insertion port structure. 
Enjoji does not teach “an adjustable clamp at least partially surrounding the insertion port structure, the adjustable clamp being mounted to an interior surface of the device insertion port, wherein when the adjustable clamp is loosened the insertion port is adapted to move freely within the adjustable clamp and an insertion depth of the interventional device within the instrument guide may be adjusted, and wherein when the adjustable clamp is tightened the insertion port structure is immobilized within the adjustable clamp and an insertion depth of the interventional device within the instrument guide is locked”.
Golden teaches “an adjustable clamp at least partially surrounding the insertion port structure, the adjustable clamp being mounted to an interior surface of the device insertion port, wherein when the adjustable clamp is loosened the insertion port structure is adapted to move freely within the adjustable clamp and an insertion depth of the interventional device within the instrument guide may 
In regard to an adjustable clamp at least partially surrounding the insertion port structure, Golden discloses “An upper component bearing surface 12 is configured to retain the guide ball 3 and apply further friction to the medical instrument guide ball surface 10 […] The size, shape, and location of the opening formed by the workable area 6 direct the range of permissible movement of the medical instrument passed via the port 5. The bearing surface 12 can have one or more clamp structures therein to apply pressure to ball 3 to increase the friction and make it harder for the ball to move or to release pressure to make it easier to move” [0036]. Since the bearing surface can have one or more clamp structures within it and the guide ball 100 has an opening to allow for movement of the medical instrument, under broadest reasonable interpretation the adjustable clamp can be at least partially surrounding the insertion port structure.
	In regard to the adjustable clamp being mounted to an interior surface of the device insertion port, Golden discloses “The ball is able to rotate unobstructed within the housing, which is fixed either temporarily or permanently, to a secondary surface or plane. The ball surface incorporates a clamp or port through which a needle or other device can be passed. The friction between the device and the clamp or port is sufficient for the retention of the tool in the housing in the absence of an external force” [0010]. Since the ball is located within a housing (i.e. the device insertion port) and the ball surface incorporates a clamp, and a needle or other device can be passed through it, under broadest reasonable interpretation, the adjustable clamp can be mounted to an interior surface of the device insertion port. 
	In regard to the adjustable clamp being loosened so the insertion port structure can move freely within the adjustable clamp and an insertion depth of the interventional device within the instrument 
In regard to the adjustable clamp being tightened such that the insertion port structure is immobilized within the adjustable clamp and an insertion depth of the interventional device within the instrument guide is locked, Golden discloses “The ball surface incorporates a clamp or port through which a needle or other device can be passed. The friction between the device and the clamp or port is sufficient for the retention of the tool in the housing in the absence of an external force. Furthermore, the design of the friction fit between the ball and housing keeps the ball (and device) in a fixed orientation until the user forcibly manipulates the device” [0010]. Since the clamp can be tightened by such that the friction fit between the ball and the housing keeps the ball in a fixed orientation, under broadest reasonable interpretation the interventional device (i.e. probe) can be locked within the instrument guide at a given insertion depth. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasonic probe of Enjoji so as to include the adjustable clamp disclosed in Golden in order to secure the interventional device in a specific location relative the region of interest. Once a cannula or other instrument has been positioned within a target region it is often necessary to ensure that the medical device remains in that location so that a specific function (i.e. ablation, incision, etc.) can be carried out in that area. When the interventional device be allowed to move freely, surrounding tissue could be negatively impacted. In order to minimize the potential for 
In regard to claim 24, due to its dependence on claim 23, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Enjoji. Likewise, Enjoji teaches “wherein the insertion port structure includes a first plurality of relatively rigid segments and a second plurality of relatively soft segments” [Column 5, Lines 10-18; Column 3, Lines 14-16].
In regard to an insertion port structure, Enjoji discloses "a pyramidal cannula guide block 22 is provided with a plurality of cannula guide slots 21 with a circular section somewhat wider than the section of the cannula, the slots 21 radially extending from the bottom to the top of the guide block 22. On the other hand, a carrier body 23 has a guide cavity 25 which can be fitted with the guide block 22, extending from the top to the bottom of the carrier body 23" [Column 5, Lines 10-18]. The pyramidal guide block 22 contains the cannula guide slots which enable the interventional device to be inserted into the body, thus it represents an instrument guide. Additionally, the guide cavity 25 represents a device insertion port because as shown in FIG. 5, the cannula guide block 22 is inserted into it. Likewise, the device insertion port inherently has an associated structure.
In regard to the insertion port structure including a first plurality of relatively rigid segments and a second plurality of relatively soft segments, Enjoji discloses “As for the guide cavity bored through the carrier body, it may be of any shape, provided that it allows a cannula guide block to be fitted therein” [Column 3, Lines 14-16]. Since the guide cavity (i.e. the insertion port) can have any shape, under broadest reasonable interpretation, it can be configured such that it contains a plurality of rigid and soft segments.
In regard to claim 28, due to its dependence on claim 19, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Enjoji. Likewise, Enjoji teaches “further comprising at least a second device insertion port comprising at least a second 
In regard to a device insertion port, Enjoji discloses "a pyramidal cannula guide block 22 is provided with a plurality of cannula guide slots 21 with a circular section somewhat wider than the section of the cannula, the slots 21 radially extending from the bottom to the top of the guide block 22. On the other hand, a carrier body 23 has a guide cavity 25 which can be fitted with the guide block 22, extending from the top to the bottom of the carrier body 23" [Column 5, Lines 10-18]. The pyramidal guide block 22 contains the cannula guide slots which enable the interventional device to be inserted into the body, thus it represents an instrument guide. Additionally, the guide cavity 25 represents a device insertion port because as shown in FIG. 5, the cannula guide block 22 is inserted into it. In regard to at least a second device insertion port, since FIG. 5 includes four cannula guide slots that extend through the pyramidal cannula guide block 22 and consequently the guide cavity 25 (i.e. the substrate), under broadest reasonable interpretation, the cannula guide slots represent a second insertion port.
In regard to claim 29, due to its dependence on claim 19, this claim inherits the references disclosed therein. That being said, Enjoji does not teach “wherein the instrument guide is further configured to selectively allow the interventional device to rotate freely within the device insertion port to achieve a desired angular orientation”. 
Golden teaches “wherein the instrument guide is further configured to selectively allow the interventional device to rotate freely within the device insertion port to achieve a desired angular orientation” [0044, FIG. 10, 0046]. 
In regard to the instrument guide being configured to selectively allow the interventional device to rotate freely within the device insertion port to achieve a desired angular orientation, Golden discloses “FIG. 10 illustrates an embodiment of a medical instrument guiding device having an integrated guide ball 100 in two different positions. In a first position, the distal end of a medical 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the acoustic probe of Enjoji so as to include the instrument guide being configured to selectively allow the interventional device to rotate freely as disclosed in Golden in order to allow the physician to orient the ultrasonic probe relative to a region of interest. By allowing the .
Claims 21-22, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Enjoji et al., US 4289139 A "Enjoji", Golden et al. US 20130267963 A1 “Golden”, Bailey US 20040089083 A1 “Bailey” and Bettenga US 20120323247 A1 “Bettenga” as applied to claims 19, 23-24 and 28 above and further in view of Andrews et al. US 20150320439 A1 "Andrews".
In regard to claim 21, due to its dependence on claim 19, this claim inherits the references disclosed therein. That being said, the combination of Enjoji, Golden, and Bailey does not teach “wherein the instructions, when executed by the processor further cause the processor to […]”.
Bettenga teaches “wherein the instructions, when executed by the processor further cause the processor to […]” [0364, 0005].
In regard to a processor and a tangible non-transitory computer-readable medium that stores instructions that cause the processor to determine a desired orientation of the instrument guide within the device insertion port, Bettenga discloses “In the systems 100, 500 described above, the control units 50, 550 can each include one or more storage devices, for example, a non-transitory computer readable medium, that stores instructions that can be executed or interpreted. When executed by one or more processing devices of the control unit, the instructions cause the control unit to perform the operations described above” [0364]. Furthermore, in regard to determining a desired orientation, Bettenga discloses “Using the positioning system to determine the position of the axis relative to the first reference includes engaging the instrument to the guide while the guide is mated to the acetabulum in the single predetermined orientation, the instrument being oriented in a first orientation relative to the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Enjoji, Golden and Bailey so as to include the processor and non-transitory computer-readable medium as stated in Bettenga in order to allow the instrument guide to be manipulated such that the instrument can arrive at the desired location within the body. By having a processor that accesses instructions from a non-transitory computer readable medium, the process of orienting the instrument guide can be automated such that the physician does not have to program the acoustic probe and interventional device each time a measurement or intervention is required. This would allow the physician to determine the orientation of the instrument guide more easily, thus enabling a treatment plan to be developed and intervention to be carried out within the patient more efficiently. 
The combination of Enjoji, Golden, Bailey and Bettenga does not teach “to determine an encoder value associated with a desired position”.
Andrews teaches “to determine an encoder value associated with a desired position” [Claim 8].
In regard to determining encoder values associated with a desired position, Andrews discloses “wherein the resistance encoder further comprises a plurality of different resistance values associated with different needle insertion positions located around an attached probe” [Claim 8]. Since these resistance values are associated with the resistance encoder and associated with different needle insertion positions, under broadest reasonable interpretation, these resistance values constitute encoder values that can be determined and are associated with a desired position.

In regard to claim 22, due to its dependence on claim 21, this claim inherits the references disclosed therein. That being said, the combination of Enjoji, Golden and Bailey does not teach “wherein the instructions, when executed by the processor, further cause the processor to cause a controller to maneuver the instrument guide to have a determined orientation of the instrument guide by comparing […]”.
Bettenga teaches “wherein the instructions, when executed by the processor, further cause the processor to cause a controller to maneuver the instrument guide to have a determined orientation of the instrument guide by comparing […]” [0364, 0289, 0288].
In regard to the instructions to be executed by a processor to cause a controller to maneuver the instrument guide, Bettenga discloses “In the systems 100, 500 described above, the control units 50, 550 can each include one or more storage devices, for example, a non-transitory computer readable medium, that stores instructions that can be executed or interpreted. When executed by one or more processing devices of the control unit, the instructions cause the control unit to perform the operations 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Enjoji, Golden, and Bailey so as to include the processor and controller as stated in Bettenga in order to allow the instrument guide to be manipulated such that the instrument can arrive at the desired location within the body. By having a processor that accesses instructions from a non-transitory computer readable medium, the process of orienting the instrument guide can be automated such that the physician does not have to program the acoustic probe and interventional device each time a measurement or intervention is required. This would allow the physician to determine the orientation of the instrument guide more easily, thus enabling a treatment plan to be developed and intervention to be carried out within the patient more efficiently. 
The combination of Enjoji, Golden, Bailey and Bettenga does not teach “by comparing an actual encoder value to the determined encoder value associated with a desired position”.
Andrews teaches “by comparing an actual encoder value to the determined encoder value associated with a desired position” [Claim 1, Claim 4, and Claim 8].


In regard to claim 25, due to its dependence on claim 23, this claim inherits the references disclosed therein. That being said, the combination of Enjoji does not teach “an adjustable clamp” or “the insertion port has disposed thereon an optical pattern, […] reading the optical pattern and providing an output signal indicating an orientation of the insertion port within the adjustable clamp”.
Golden teaches “an adjustable clamp” [0036] and “the insertion port has disposed thereon an optical pattern, […] reading the optical pattern and providing an output signal indicating an orientation of the insertion port within the adjustable clamp” [0046, 0045, FIG. 8, 0041].
In regard to an adjustable clamp, Golden discloses “The bearing surface 12 can have one or more clamp structures therein to apply pressure to ball 3 to increase the friction and make it harder for the ball to more or to release pressure to make it easier to move” [0036]. Since the pressure that the clamp applies to the ball can make it harder or easier for the ball to move, under broadest reasonable interpretation the clamp is adjustable.

In regard to the ball structure having an optical pattern disposed thereon, Golden discloses “FIG. 8 illustrates a close in view of a medical instrument guide ball 3. The medical instrument guide ball surface 10 is illustrated as having a smooth, spherical composition; however, other shapes and surface formations are possible” [0041]. Since the other surface formations can be included on the medical instrument guide ball, under broadest reasonable interpretation, the insertion port structure (i.e. the guide ball) can be configured such that these surface formations represent an optical pattern that can be read by an optical detector.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasonic probe of Enjoji so as to include the adjustable clamp of Golden, in order to monitor the orientation of the interventional device. Should the interventional device remain unsecured, the interventional device may continue to rotate during a procedure. This could potentially damage surrounding tissues or cause distorted images to be obtained. By securing the 
The combination of Enjoji, Golden, Bailey and Bettenga does not teach “an optical detector”.
Andrews teaches “an optical detector” [Claim 6, 0019, FIG. 5a]. 
In regard to an optical detector, Andrews discloses “a plurality of optical detectors associated with the holes or grooves, wherein a detector produces a plane identification signal when the illumination of a hole or groove is obscured by an inserted needle” [Claim 6]. Furthermore, Andrews discloses “As illustrated in FIG. 5a, when a needle is inserted through a hole 40 at the eight o'clock position of the needle guide, the optical detector signal identifies scan plane Θ as that of the needle insertion path” [0019]. Since the optical detector can identify the scan plane of the needle under broadest reasonable interpretation, it can read an optical pattern and provide an output signal indicating the orientation of the needle which can be located within a ball structure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Enjoji, Golden, Bailey and Bettenga so as to include the optical detector disclosed in Andrews in order to monitor the orientation of the interventional device.  An optical detector is capable of sending and receiving a light signal and provides the user an information about the object being observed (i.e. an interventional device). Since the interventional .
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Enjoji et al., US 4289139 A "Enjoji" and Golden et al. US 20130267963 A1 “Golden” and Bailey US 20040089083 A1 “Bailey” and Bettenga US 20120323247 A1 “Bettenga” as applied to claims 19, 23-24 and 28 above, and further in view of Patacsil et al. US 6132379 "Patacsil".
In regard to claim 26, due to its dependence on claim 19, this claim inherits the references disclosed therein. That being said the combination of Enjoji, Golden, Bailey and Bettenga does not teach “a user feedback arrangement coupleable to an imaging system and adapted to enable a user to orient the interventional device within the instrument guide towards a target location”.
Patacsil teaches “a user feedback arrangement coupleable to an imaging system and adapted to enable a user to orient the interventional device within the instrument guide towards a target location” [Column 9, Line 24-31].
In regard to a user feedback arrangement, Patacsil discloses “the invention provides a user-friendly, fast, safe and accurate way of performing intravenous cannulation procedures on any patient by locating the target blood vessel by real-time ultrasonic B-scan imaging of a target blood vessel, single element Doppler scanline vessel sensor and LED indicator lights that guides the operator on the exact spot of needle insertion into the skin, guides the needle to the target vessel in real-time, provides on-screen vessel depth data from the vessel's distance to the transducer elements, and confirms cannula placement status post insertion by simple manipulation of the scanhead” [Column 9, Lines 24-35]. In this case, the LED indicator lights constitute a user feedback arrangement because these lights guide the operator (i.e. user) to insert a needle (i.e. an interventional device) into an exact spot on the skin so as to reach the target vessel (i.e. the target location). Since the needle (i.e. interventional device) is guided 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Enjoji, Golden, Bailey and Bettenga so as to include a user feedback arrangement as disclosed in Patacsil in order to allow the user to position the interventional device before inserting it into the target location of the patient. If a user were to insert an interventional device without an indication of the position of the target location, then surrounding tissue could be damaged in the process. Additionally, if the interventional device did not reach the target location, then the physician would have to position the interventional device again. The repetition of positioning the interventional device could cause the patient to experience excess stress. By providing the user with a feedback arrangement, damage to surrounding tissue and undue stress to the patient can be minimized.
Claims 27 is rejected under 35 U.S.C. 103 as being unpatentable over Enjoji et al., US 4289139 A "Enjoji", Golden et al. US 20130267963 A1 “Golden” and Bailey US 20040089083 A1 “Bailey”, Bettenga US 20120323247 A1 “Bettenga” and Patacsil et al. US 6132379 "Patacsil" as applied to claim 26 above, and further in view of Huemoeller US 20160337634 A1 “Huemoeller”.
In regard to claim 27, due to its dependence on claim 26, this claim inherits the references disclosed therein. That being said the combination of Enjoji, Golden and Bailey does not teach “wherein the user feedback arrangement comprises circular concentric rings of light elements disposed around the device insertion port on at least one of the first and second principal surfaces of the substrate”.

In regard to light elements being discloses around the device insertion port on at least one of the first and second principal surfaces of the substrate, Patacsil discloses “Simultaneously, the received Doppler frequency is converted into an electrical voltage which illuminates a plurality of light emitting diode (LED) indicator lights with varying voltage requirements mounted in the scanhead and forms a vertical configuration similar to a downward arrow pointing and guiding the operator to the precise spot of needle insertion with respect to the imaged and sensed location of the target blood vessel” [Column 3, Lines 36-43]. The LED indicator lights represent light elements. As states previously, the LED indicator lights constitute a user feedback arrangement because these lights guide the operator (i.e. user) to insert a needle (i.e. an interventional device) into an exact spot on the skin so as to reach the target vessel (i.e. the target location). Since these light elements are mounted in the scanhead, under broadest reasonable interpretation, they are located on at least one of the first or second principal surfaces of the substrate. Additionally, since these light elements can form an arrow that points to the precise spot of needle insertion, under broadest reasonable interpretation, the light elements have to be disposed around the device insertion port. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Enjoji, Golden and Bailey so as to include a user feedback arrangement as disclosed in Patacsil in order to allow the user to position the interventional device before inserting it into the target location of the patient. If a user were to insert an interventional device without an indication of the position of the target location, then surrounding tissue could be damaged in the process. Additionally, if the interventional device did not reach the target location, then the physician would have to position the interventional device again. The repetition of positioning the 
The combination of Enjoji, Golden, Bailey, Bettenga and Patacsil does not teach “circular concentric rings of light elements”.
Huemoeller teaches “circular concentric rings of light elements” [0052, FIG. 3]. 
In regard to the light elements being in a concentric rings, Huemoeller discloses “Furthermore, FIG. 3 shows in schematic form the arrangement of the light sources 15, for example, LEDs, in concentric rings” [0052]. As shown in FIG. 3, these concentric rings are circular. Therefore, the light sources (i.e. light elements) can be arranged in circular concentric rings. Thus, under broadest reasonable interpretation, the circular concentric rings of light elements can be incorporated into the user feedback arrangement of Patacsil in order to allow the user to be made aware of the orientation of the interventional device of Enjoji and/or Golden.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Enjoji, Golden Bailey, and Patacsil so as to include a the concentric ring of light elements as disclosed in Huemoeller in order to allow the user to position the interventional device before inserting it into the target location of the patient. If a user were to insert an interventional device without an indication of the position of the target location, then surrounding tissue could be damaged in the process. By having a ring of concentric light elements, be activated when the interventional device is inserted into the device port, the physician can be made more easily aware of whether the interventional device is properly oriented during the course of introducing it to the subject. Additionally, if the interventional device did not reach the target location, then the physician would have to position the interventional device again. The repetition of positioning the interventional device could cause the patient to experience excess stress. By providing the user with a feedback . 
Response to Arguments
Applicant’s arguments, see Remarks page 8-9, filed on 07/26/2021, with respect to the rejection of claims 11 and 24 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The examiner acknowledges that the “relatively soft segments” correspond to porous Teflon segments and the “relatively rigid segments” correspond to stainless steel segments as stated in the specification filed 06/27/2018 on Page 15, Lines 4-5. Therefore, the rejection of claims 11 and 24 under 35 U.S.C. 112(b) have been withdrawn. 
Applicant’s arguments, see Remarks page 9-16, filed 07/26/2021, with respect to the rejection(s) of the claims under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Bailey US 20040089083 A1 “Bailey” as stated in the 35 U.S.C. 103 rejection above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Janicki et al. US 20140276082 A1 “Janicki”;
Bhagat et al. US 20160007979 A1 “Bhagat”.
Janicki is pertinent to the applicant’s disclosure because it includes an ultrasound probe system for guiding introduction of an instrument into a patient [Abstract].
Bhagat is pertinent to the applicant’s disclosure because it relates to an instrument fixation device that includes a retaining ring, a ball joint disposed within and moveable relative to the retaining ring, and a locking mechanism.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/K.E.S. /Examiner, Art Unit 3793  

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793